UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------
                                                              :
 MARTIN J. WALSH, Secretary of Labor,                           COMPLAINT FOR
 United States Department of Labor,                             ERISA VIOLATIONS
                                                              :
                                     Plaintiff,                     Civil Action No. 21-cv-4519
                                                                :
                   v.
                                                                :
 UNITED BEHAVIORAL HEALTH and
                                                                :
 UNITEDHEALTHCARE INSURANCE
 COMPANY,
                                                                :
                                     Defendants.
                                                                :
 ------------------------------------------------------------

                                     PRELIMINARY STATEMENT

        Plaintiff, Martin J. Walsh, Secretary of Labor, United States Department of Labor (the

“Secretary”), alleges as follows:

        1.       The Secretary brings this action to enjoin and remedy violations of the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”).

Defendants United Behavioral Health (“UBH”) and UnitedHealthcare Insurance Company

(“UHIC”) administer employee health plans under ERISA’s jurisdiction.

        2.       The Mental Health Parity and Addiction Equity Act of 2008 (“MHPAEA”),

incorporated as ERISA § 712, 29 U.S.C. § 1185a, prohibits ERISA-covered health plans from

imposing treatment limitations on mental health and substance use disorder benefits (“mental

health benefits”) that are more restrictive than the treatment limitations they impose on medical

and surgical (also called “medical/surgical”) benefits. This action primarily concerns two separate

practices by UBH and UHIC (collectively, “United”) that violated MHPAEA.

        3.       First, United set policies and procedures and adjudicated claims for benefits in such

a way that they caused the ERISA-covered health plans they administered to systematically
reimburse participants and beneficiaries for out-of-network mental health services in a more

restrictive manner than United reimbursed them for out-of-network medical and surgical services.

         4.    Second, United imposed a concurrent review program to limit benefits for

outpatient mental health benefits in a way that was broader and more aggressive than the programs

in place for analogous medical and surgical benefits.

         5.    In doing so, United violated MHPAEA and also breached its fiduciary duties of

loyalty and prudence, as well as its fiduciary duty to administer the plans in accordance with their

terms only insofar as those terms are consistent with ERISA. ERISA §§ 404(a)(1)(A), (B), & (D),

29 U.S.C. §§ 1104(a)(1)(A), (B), & (D).

         6.    As a result of United’s violations, many participants and beneficiaries did not

receive the mental health benefits to which they were entitled under their ERISA-covered health

plans.

         7.    Accordingly, the Secretary brings the following claims for relief under ERISA

§§ 502(a)(2) and (a)(5), 29 U.S.C. §§ 1132(a)(2) & (a)(5).

                                JURISDICTION AND VENUE

         8.    This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1), and general federal question jurisdiction, 28 U.S.C. § 1331.

         9.    Venue with respect to this action lies in the United States District Court for the

Eastern District of New York, pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because,

during the relevant period, United administered ERISA-covered health plans within this District,

and many of the breaches described herein took place in this District.




                                                 2
                                            PARTIES

       10.      Plaintiff the Secretary is vested with authority under ERISA §§ 502(a)(2) and (5),

29 U.S.C. § 1132(a)(2) & (5), to enforce Title I of ERISA by, among other things, filing and

prosecuting claims against fiduciaries who breach their duties under Title I of ERISA.

       11.      Defendant UBH provides mental health services to ERISA-covered health plans

(“Client Plans”), including managing access to providers of mental health services and products

for the participants and beneficiaries of these plans and designing benefits packages for them.

       12.      The Client Plans, which are not parties to this lawsuit, were welfare plans

established by employers to provide health benefits to their employees pursuant to ERISA § 3(1),

29 U.S.C. § 1002(1).

       13.      At times relevant to this action, UBH was a fiduciary to Client Plans under ERISA

§ 3(21)(a)(iii), 29 U.S.C. § 1002(21)(a)(iii), because, in implementing a reimbursement reduction

on behalf of ERISA-covered plans and causing those plans to reduce the amounts paid to

participants and beneficiaries on claims, it exercised discretionary authority or discretionary

responsibility in the administration of the ERISA-covered plans for which it managed mental

health benefits.

       14.      At times relevant to this action, UBH was also a fiduciary to Client Plans under

ERISA § 3(21)(a)(iii), 29 U.S.C. § 1002(21)(a)(iii), because, in implementing an outlier

management program that caused ERISA-covered plans to deny claims for mental health benefits,

UBH exercised discretionary authority or discretionary responsibility in the administration of the

ERISA-covered plans for which it managed mental health benefits.

       15.      Defendant UHIC provides services to Client Plans, including claims processing and

adjudication.




                                                3
       16.     At times relevant to this action, UHIC was a named fiduciary to Client Plans under

ERISA § 402(a)(1), 29 U.S.C. § 1102(a)(1), by the terms of the Client Plans’ documents.

       17.     At times relevant to this action, UHIC was also a functional fiduciary to Client

Plans under ERISA § 3(21)(a)(iii), 29 U.S.C. § 1002(21)(a)(iii), because, as explained in Client

Plans’ plan documents, UHIC had exclusive authority and sole and absolute discretion to interpret

and to apply the rules of Client Plan and determine claims for Plan benefits and because, in

processing claims for mental health benefits for the Client Plans, UHIC exercised discretionary

authority or discretionary responsibility in the administration of the Client Plans.

       18.     UBH and UHIC are both subsidiaries of United Healthcare Group Incorporated

(“UHG”), which is not a party to this lawsuit.

                                  GENERAL ALLEGATIONS

       19.     At all relevant times, and since at least from 2013 until to present, UBH has

designed and managed mental health benefits for Client Plans.

       20.     For the fully-insured Client Plans -- that is, those Plans for which United and its

affiliates are responsible for paying claims -- UBH is responsible for and executes plan design and

management of mental health benefits.

       21.     For self-funded Client Plans -- that is, those Plans that, themselves, pay claims --

UBH made recommendations and Client Plans accepted UBH’s recommendations respecting plan

design and management.

       22.     For self-funded Client Plans, UBH also reviewed and monitored claims data to

track Plans’ compliance with MHPAEA.

       23.      At all relevant times, and since at least 2013 to present, UHIC has served as claims

administrator for Client Plans serviced by UBH.




                                                  4
         24.   UHIC has exclusive authority and sole discretion to interpret and apply the rules of

Client Plans and to adjudicate claims for mental health benefits.

         25.   UHIC relies on the policies set by UBH to adjudicate claims for mental health

benefits on behalf of Client Plans.

         26.   For fully-insured Client Plans, UHIC was responsible for paying claims. Therefore,

United and UHG were adversely impacted by higher claims payments.

         27.   For self-funded Client Plans, United and UHG marketed their fee-based services

based on projected costs. Because higher claims payments were less attractive to plan sponsors,

United and UHG’s ability to attract and retain business was adversely impacted by higher claims

payments.

                                      ERISA VIOLATIONS

Out-of-Network Reimbursement Rate Reduction

         28.   UBH and United Healthcare (“UHC”) -- UBH’s counterpart for medical/surgical

benefits, also a subsidiary of UHG, and, like UHG, not a party to this lawsuit -- have established

networks of providers that have agreed to accept their set rates as full payment for treatment and

services, and not to seek additional reimbursement from participants and beneficiaries of Client

Plans.

         29.   When participants and beneficiaries of Client Plans visit out-of-network providers,

they generally incur out-of-pocket costs and they may demand reimbursements from the Client

Plans, subject to terms and rate limits established by UBH and UHC.

         30.   To set these limits for mental health treatments, UBH started with a third party rate

set by Medicare or by an independent vendor such as Fair Health or Viant.




                                                 5
       31.     UHC used similar methodologies to set baseline medical and surgical

reimbursement rates.

       32.     However, UBH and UHC differed in the reductions that they applied to mental

health reimbursement rates as opposed to medical and surgical rates.

       33.     Across the board, UBH reduced reimbursement rates for psychologists by 25% and

for master’s level counselors by 35% as compared to the reimbursement rates UBH set for

physicians providing the same mental health services.

       34.     By contrast, for medical and surgical providers, UHC reduced reimbursement rates

for licensure in only limited circumstances, such as assistant surgeon services.

       35.     Client Plans adopted UBH’s and UHC’s rates, including the reimbursement rate

reduction policy.

       36.     UHIC subsequently used these rates to process out-of-network claims by

participants and beneficiaries of these Client Plans.

       37.     Thus, if a participant in a Client Plan saw an out-of-network non-physician provider

for mental health treatment, the amount that they could get back from that Client Plan would be

systemically reduced by United compared to if that participant instead saw a physician provider

for the same services.

       38.     By contrast, if a participant in a Client Plan saw a non-physician provider for

medical/surgical treatment, the amount that they would get back from the Client Plan would

generally not be reduced by United or UHC as compared to physician providers.

       39.     For example, if a participant in a Client Plan visited an out-of-network psychologist

on this District for a 45-minute psychotherapy session, UBH may have set the baseline

reimbursement rate for that service based on the Medicare rate of $106.02. However, UBH would




                                                 6
have then reduced the reimbursement rate by 25%, to $79.51, because the provider was a

psychologist and not a psychiatrist.

          40.   Thus, if the psychologist billed $110.00 for the service, the participant would be

obligated to pay the difference, $30.49, out-of-pocket. On the other hand, if the participant had

gone to a psychiatrist and been charged the same amount for the same services, the participant

would have been entitled to $106.02 and would have been obligated to pay only $3.98 out-of-

pocket.

          41.   United and UHC did not choose to apply the reductions based on any consistent,

articulable factors, and so they were not comparable.

          42.   Until 2016, this reimbursement reduction practice was hidden from participants and

beneficiaries. Client Plan documents described the reimbursement of providers as being at “70%

of the [reasonable and customary] charge” or at “70% of the [c]overed [e]xpense,” while making

no mention of reimbursement rate reductions.

          43.   United subsequently amended the Client Plan documents to disclose the

reimbursement rate reduction policy.

          44.   Through such use of the reimbursement rate reduction policy, United decreased the

mental health benefits that Client Plans paid, which had the effect, directly or indirectly, of

monetarily benefitting United and Client Plans at the expense of participants and beneficiaries.

Concurrent Review

          45.   Another of the services that UBH performed for Client Plans was outlier

management, a sort of concurrent review used to flag unusually high-use participants and

beneficiaries, as well as high-cost practices, for additional scrutiny.




                                                  7
       46.        One tool that UBH used for outlier management was “ALERT,” which used over

50 proprietary algorithms to identify what UBH considered unusual treatment patterns (e.g., high

numbers of visits) in mental health care and, in many cases, to deny further coverage.

       47.        For example, nine of the algorithms used by UBH as part of the ALERT outlier

management program could lead to denials of outpatient services.

       48.        ALERT’s outlier management was applied to all psychotherapy visits.

       49.        Four of the algorithms used by UBH as part of the ALERT outlier management

program identified outliers based solely on frequency of visits.

       50.        For example, the UBH “high utilization” ALERT algorithms were triggered after

21 mental health visits by a participant or beneficiary in a six-month period.

       51.        When a case triggered one of these ALERT algorithms, this resulted in outreach by

a “UBH Care Advocate,” a licensed behavioral health professional.

       52.        The UBH Care Advocate would reach out to the provider to discuss the case and

treatment plan.

       53.        Where the UBH Care Advocate determined that the level of care and intensity did

not meet medical necessity guidelines, and the UBH Care Advocate and the provider did not agree

on an adjustment to the participant or beneficiary’s treatment plan, the UBH Care Advocate

referred the case to a doctoral-level “UBH Peer Reviewer.”

       54.        When referred, the UBH Peer Reviewer would discuss the case with the provider

and often ask the provider for additional information.

       55.        Using this information, the participant or beneficiary’s records, and UBH’s medical

necessity guidelines, the UBH Peer Reviewer then made a coverage decision, which could lead to




                                                   8
an adverse benefit decision, in which case UBH would cause the Client Plan to stop providing

benefits.

        56.     In contrast to UBH’s broad application of ALERT to all outpatient mental health

benefits, UHC used outlier management for a very select set of medical and surgical services.

These were limited to some subset of therapy visits that included physical therapy visits,

occupational therapy visits, and chiropractic therapy visits.

       57.     However, UHC did not apply outlier management to many other recurring medical

and surgical services, such as speech therapy and home health care.

        58.     United and UHC did not apply outlier management based on consistent factors.

Specifically, United used non-comparable data sets in applying outlier management to mental

health benefits from those that United and UHC used in applying outlier management to medical

and surgical benefits.

        59.     Through such use of outlier management, United decreased the mental health

benefits that Client Plans paid, which had the effect, directly or indirectly, of monetarily benefitting

United and Client Plans at the expense of participants and beneficiaries.

Deficient Disclosures

        60.     UBH prepared a single document entitled “Mental Health Parity and Addiction

Equity Act Non Quantitative Treatment Limitations - Answers to Key Questions” (the “NQTL

Summary Document”), which purported to be an accurate and “user-friendly” disclosure about

their nonquantitative treatment limitations -- that is, limits on benefits that are not expressed

numerically.




                                                   9
       61.     Throughout the relevant period, UBH made the NQTL Summary Document

available to Client Plans for participants and beneficiaries who requested information on United’s

NQTLs.

       62.     However, the NQTL Summary Document did not provide details on reimbursement

rate reduction or the use of outlier management, including ALERT. It also did not provide

sufficient disclosure to participants who request individualized information about how an NQTL

was applied to their benefits.

       63.     Throughout the relevant period, United did not provide details on the

reimbursement rate reduction or the ALERT outlier management program to participants and

beneficiaries in Client Plans through any other means.

Knowing Participation in the Client Plans’ Violations

       64.     Throughout the relevant period, United knew that the Client Plans adopted United’s

model plan documents and recommendations, which included United’s reimbursement rate

reduction and outlier management program.

       65.     For fully-insured Client Plans, UBH designed all benefits, and the Client Plans did

not have the opportunity to customize.

       66.     For self-funded Client Plans, UBH recommended the structure of benefits, and the

Client Plans, which looked to UBH as the expert, adopted those recommendations.

       67.     UBH also specifically monitored self-funded Client Plan compliance by having

each Client Plan complete an “NQTL Tool.”

       68.     UHIC adjudicated claims for the Client Plans, implementing the reimbursement

rate reduction and outlier management program.




                                               10
       69.       United did not provide sufficient information to Client Plan fiduciaries for them to

explain to their participants and beneficiaries the reimbursement rate reduction and outlier

management program, including their application to deny claims.

                           FIRST CLAIM FOR RELIEF
       (For Violating MHPAEA in Connection with Reimbursement Rate Reduction)

       70.       Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       71.       MHPAEA “requires parity between mental health or substance use disorder

benefits and medical/surgical benefits with respect to . . . treatment limitations under group health

plans.” Final Rules Under the Paul Wellstone and Pete Domenici Mental Health Parity and

Addiction Equity Act of 2008, 78 Fed. Reg. 68240 (Nov. 13, 2013).

       72.       When a plan provides medical/surgical benefits and mental health benefits, the

fiduciaries must ensure that “treatment limitations” applicable to those mental health benefits “are

no more restrictive than the predominant treatment limitations applied to substantially all medical

and surgical benefits covered by the plan.” ERISA § 712(a)(3)(A)(ii), 29 U.S.C.

§ 1185a(a)(3)(A)(ii).

       73.       “Treatment limitations” include limits on benefits based on the frequency of

treatment, number of visits, days of coverage, days in a waiting period, or other similar limits on

the scope or duration of treatment. 29 C.F.R. § 2590.712(a). Treatment limitations include both

“quantitative treatment limitations” (“QTLs”), which are expressed numerically (such as 50

outpatient visits per year), and “nonquantitative treatment limitations” (NQTLs), which otherwise

limit the scope or duration of benefits for treatment under a plan or coverage. 29 C.F.R.

§ 2590.712(a).




                                                  11
       74.     Fiduciaries must not impose an NQTL with respect to mental health benefits “in

any classification unless, under the terms of the plan . . . as written and in operation, any processes,

strategies, evidentiary standards, or other factors used in applying the [NQTL] to [mental health]

benefits in the classification are comparable to, and are applied no more stringently than, the

processes, strategies, evidentiary standards, or other factors used in applying the limitation with

respect to medical/surgical benefits in the classification.” 29 C.F.R. § 2590.712(c)(4)(i).

       75.     At times relevant to this action, Client Plans simultaneously offered both

medical/surgical benefits and mental health benefits.

       76.     By systematically reducing reimbursement rates for mental health benefits for out-

of-network non-physician providers compared to physicians, UBH’s reimbursement rate

reduction policy was an NQTL. 29 C.F.R. § 2590.712(c)(4)(ii)(D).

       77.     UBH designed the reimbursement rate reduction to apply routinely and broadly to

outpatient, out-of-network mental health treatments, but United and UHC did not apply

reductions comparably to outpatient, out-of-network medical/surgical benefits.

       78.     United applied reductions to medical/surgical benefits only rarely, such as non-

physicians performing assistant surgeon services, which did not constitute substantially all

medical/surgical benefits provided under the Client Plans.

       79.     The factors used by United in applying the rate reductions for outpatient, out-of-

network mental health benefits were not comparable to as the factors that United and UHC used

in applying any rate reductions assessed for outpatient, out-of-network medical/surgical benefits.

       80.     Accordingly, the scope of the reimbursement rate reduction created and

implemented by United did not comply with the parity protections of ERISA § 712 (a)(3)(A)(ii),

29 U.S.C. § 1185a(a)(3)(A)(ii), and 29 C.F.R. § 2590.712(c)(4)(i).




                                                  12
       81.     Through the conduct described above, United has:

               a.      Violated the parity protections contained in ERISA § 712(a)(3)(A)(ii), 29

       U.S.C. § 1185a(a)(3)(A)(ii), and 29 C.F.R. § 2590.712(c)(4)(i); and

               b.      Caused harm to participants and beneficiaries for which they are entitled

       to relief pursuant to ERISA § 502(a)(5).

                           SECOND CLAIM FOR RELIEF
  (For Violating ERISA’s Fiduciary Standards in Connection with Reimbursement Rate
                                      Reduction)

       82.     Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       83.     Through the conduct described above, United has:

               a.      Violated the fiduciary standard of care provisions of ERISA

       §§ 404(a)(1)(A), (B), and (D) , 29 U.S.C. §§ 1104(a)(1)(A), (B), & (D); and

               b.      Caused harm to participants and beneficiaries for which they are entitled

       to relief pursuant to ERISA §§ 409, 502(a)(2), and 502(a)(5), 29 U.S.C. §§ 1109,

       1132(a)(2), & 1132(a)(5).

                            THIRD CLAIM FOR RELIEF
         (Violation of MHPAEA in Connection with Concurrent Review Program)

       84.     Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       85.     As a concurrent review program that could result in adverse benefit

determinations, ALERT was an NQTL. 29 C.F.R. § 2590.712(c)(4)(ii)(A).

       86.     United applied ALERT’s outlier management broadly across outpatient mental

health services.




                                                 13
       87.     United applied outlier management only to certain limited outpatient

medical/surgical services, specifically some combination of physical therapy visits, occupational

therapy visits, and chiropractic therapy visits, which did not constitute substantially all outpatient

medical/surgical benefits provided under the Client Plans.

       88.     United did not apply outlier management to many outpatient medical and surgical

services, such as speech therapy and home health care.

       89.     The factors used by United in applying outlier management to mental health

benefits were not the same as those factors that United and UHC used in applying outlier

management for outpatient medical and surgical benefits.

       90.     Accordingly, the scope of ALERT did not comply with the parity protections of

ERISA § 712(a)(3)(A)(ii), 29 U.S.C. § 1185a(a)(3)(A)(ii), and 29 C.F.R. § 2590.712(c)(4)(i).

       91.     Through the conduct described above, the Plan, United has:

               a.      Violated the parity protections contained in ERISA § 712(a)(3)(A)(ii), 29

       U.S.C. 1185a(a)(3)(A)(ii), and 29 C.F.R. § 2590.712(c)(4)(i); and

               b.      Caused harm to participants and beneficiaries for which they are entitled

       to relief pursuant to ERISA § 502(a)(5), 29 U.S.C. § 1132(a)(5).

                            FOURTH CLAIM FOR RELIEF
    (Violation of ERISA’s Fiduciary Standards in Connection with Concurrent Review
                                       Program)

       92.     Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       93.     Through the conduct described above, United has:

               a.      Violated the fiduciary standard of care provisions of ERISA

       §§ 404(a)(1)(A), (B), and (D), 29 U.S.C. §§ 1104(a)(1)(A), (B), & (D); and




                                                 14
               b.      Caused harm to participants and beneficiaries for which they are entitled

       to relief pursuant to ERISA §§ 409, 502(a)(2), and 502(a)(5), 29 U.S.C. §§ 1109,

       1132(a)(2), & 1132(a)(5).

                                 FIFTH CLAIM FOR RELIEF
                         (Violations of ERISA’s Disclosure Provisions)

       94.     Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       95.     UBH provided the NQTL Summary Document, which did not provide details on

reimbursement rate reduction or ALERT, to Client Plans.

       96.     United did not provide details on reimbursement rate reduction or ALERT to

participants and beneficiaries in Client Plans through other means.

       97.     Through the conduct described above, United has:

               a.      Violated the disclosure requirements of ERISA §§ 104(b), 503, and

       712(a)(4), 29 U.S.C. § 1024(b), 1133, & 1185a(a)(4); and

               b.      Caused harm to participants and beneficiaries for which they are entitled

       to relief pursuant to ERISA §§ 409, 502(a)(2), and 502(a)(5), 29 U.S.C. §§ 1109,

       1132(a)(2), & 1132(a)(5).

                             SIXTH CLAIM FOR RELIEF
   (Violation of ERISA’s Fiduciary Provisions in Connection with Disclosure Violations)

       98.     Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       99.     Through the conduct described above, United has:

               a.      Violated the fiduciary standard of care provisions of ERISA

       §§ 404(a)(1)(B) and (D), 29 U.S.C. § 1104(a)(1)(B), (D); and




                                                 15
               b.      Caused harm to participants and beneficiaries for which they are entitled

       to relief pursuant to ERISA §§ 409, 502(a)(2), and 502(a)(5), 29 U.S.C. §§ 1109,

       1132(a)(2), & 1132(a)(5).

                             SEVENTH CLAIM FOR RELIEF
                      (Knowing Participation in Client Plans’ Violations)

       100.    Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary hereby

incorporates the allegations of all prior paragraphs.

       101.    By taking these actions, United knew or should have known that its Client Plans

and their fiduciaries were violating ERISA, including MHPAEA and the claims regulations, 29

C.F.R. § 2560.503-1, et seq.

       102.    As a result of the conduct as described above, United knowingly participated in

violations of ERISA, including MHPAEA and the claims regulations, in violation of ERISA

§ 502(a)(5), 29 U.S.C. § 1132(a)(5).

                                       PRAYER FOR RELIEF

       WHEREFORE, cause having been shown, the Secretary prays this Court enter an Order,

pursuant to ERISA §§ 409(a), 502(a)(3), and 502(a)(5), 29 U.S.C. §§ 1109, 1132(a)(2), &

1132(a)(5):

       1.      Directing United to re-adjudicate the claims of participants and beneficiaries

subjected to the reimbursement rate reduction policy and the ALERT outlier management program

in accordance with ERISA, and ordering any approved claims fully paid, and assessing against

United the costs of re-adjudication;

       2.      As an alternative to the relief sought in (1), directing United to be surcharged or

ordered to pay mental health benefits that were illegally denied or reduced pursuant to the




                                                 16
reimbursement rate reduction policy or the ALERT outlier management program to participants

and beneficiaries;

       3.      Appointing an independent fiduciary to administer the relief granted to participants

and beneficiaries, and requiring United to provide all necessary claims and participant information

to that independent fiduciary for that purpose;

       4.      Ordering United to ensure the reformation of all Client Plan provisions that violate

ERISA;

       5.      Granting pre-judgment interest and lost opportunity costs; and

       6.      Granting such other relief as the Court may deem equitable, just, and proper.




                                                  17
DATED:   August 11, 2021
         New York, New York

                                   SEEMA NANDA
                                   Solicitor of Labor

                                   JEFFREY S. ROGOFF
                                   Regional Solicitor

                                          /s/
                                   ROSEMARY ALMONTE
                                   Trial Attorney

                                   SUZANNE DEMITRIO CAMPBELL
                                   Senior Trial Attorney

                                   U.S. Department of Labor
                                   Office of the Regional Solicitor
                                   201 Varick Street, Room 983
                                   New York, NY 10014
                                   (646) 264-3650
                                   (646) 264-3660 (fax)
                                   almonte.rosemary@dol.gov
                                   campbell.suzanne@dol.gov
                                   NY-SOL-ECF@dol.gov

                                   Attorneys for Plaintiff
                                   Secretary of Labor




                              18
